Citation Nr: 1548873	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathies of the bilateral upper extremities, to include as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for peripheral neuropathies of the bilateral lower extremities, to include as secondary to diabetes mellitus type II.  
 
5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision found that new and material evidence had not been provided to reopen the Veteran's claims for bilateral hearing loss and diabetes mellitus type II, and denied service connection for peripheral neuropathies of the bilateral upper and lower extremities and for erectile dysfunction.  In April 2013, the Veteran filed a Notice of Disagreement (NOD).  The RO furnished the Veteran a Statement of the Case in April 2014.  In May 2014, the Veteran filed a Substantive Appeal (VA Form 9) and did not request a hearing before the Board.   
    
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of background, the RO was informed in November 2012 that the Veteran's last VA treatment was in 2005.  The RO then denied the Veteran's claims, primarily because no new and material evidence had been submitted to reopen them.  

In his April 2013 NOD, the Veteran stated that it did not appear that the RO had all of his VA treatment records.  The Veteran noted that he had been under VA's care since 2010 for diabetes, as well as for neuropathy and erectile dysfunction.  In an August 2012 statement, the Veteran reported that his VA audiologist stated his hearing loss was getting worse.  See August 2012 Statement in Support of Claim (VA Form 21-4138).

In the course of its review of the Veteran's claims file, the Board noted that a VA medical problem list associated with the Virtual VA claims file in March 2013 included more problems than were noted on the last May 2006 VA treatment record in the claims file.  Therefore, the Board requested that the RO search for VA records back to January 1, 2004 at the two VA medical centers where the Veteran reported receiving treatment.  The search resulted in more than 1,800 pages of VA treatment records being added to the Veteran's VBMS claims file in November 2015.

Although the Board has performed only a cursory review of the new evidence, it has found that some of the records are pertinent to the claims on appeal.  For example, the Veteran was previously denied entitlement to service connection for bilateral hearing loss in a January 2005 rating decision because test results were found not to be accurate and the audiologist could not provide a diagnosis of hearing loss.  The newly associated treatment records include a February 2012 audiology note in which the Veteran is diagnosed with mild to severe high frequency sensorineural hearing loss in the right ear, and mild to moderately-severe sensorineural hearing loss in the left ear.  11/10/2015 VBMS at page 1305/1464.  A July 2012 audiology note shows a 5 to 20 decibel decrease in the Veteran's hearing in his right ear and a diagnosis of mild to severe sensorineural hearing loss.  The hearing in the Veteran's left ear is described as stable with mild to moderately-severe sensorineural hearing loss.  Id. at page 1243/1464.  The Veteran was fitted with hearing aids in August 2012.  Id. at page 1204/1464.               

The new evidence was associated with the Veteran's claims file after the appeal was certified to the Board in June 2014 and as a result of development by the Board.  There is no indication that either the Veteran or his representative waived AOJ consideration of the evidence.  

Because the evidence is pertinent to the Veteran's claims, this case must be remanded to the RO to develop this new evidence and make determinations in the first instance with respect to all of the issues on appeal.  38 U.S.C.A. § 7105A(e) (West 2014); 38 C.F.R. § 20.1304(c) (2015).  

All relevant ongoing VA medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all relevant VA medical records not yet associated with the Veteran's claims file.

2.  Ensure that all development warranted in light of information obtained from the recently associated VA treatment records is accomplished, including scheduling VA examinations if appropriate.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




